1 Reported in 209 N.W. 19.
This is a proceeding to enforce taxes against land owned by the defendant, Isle Harbor Land Company, in 40-26, 41-26 and 43-25 in Mille Lacs county. The court fixed the valuations and ordered judgment. The defendant appeals from the order denying its motion for a new trial.
The court fixed the value of the lands at $12 per acre, except that the value of one tract was fixed at $10 and of another at $15. The defendant claimed that their values ran from $6 to $9. There were $720 acres in all. The valuations were fixed substantially below the values of the taxing officers. These lands are somewhat like those involved in the two cases of State v. Trask, supra, page 304, but are located differently and perhaps are more swampy. There is evidence sustaining the court's findings of value, and the same considerations apply as in the two Trask cases.
Order affirmed.
QUINN and STONE, JJ. dissent.